NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         FEB 14 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RANJIT SINGH,                                    No.   19-70396

                Petitioner,                      Agency No. A072-401-408

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 10, 2022**
                            San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and ERICKSEN,*** District
Judge.

      Ranjit Singh, a citizen of India, petitions for review of a decision of the Board

of Immigration Appeals (“BIA”) affirming the order of an Immigration Judge (“IJ”)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, sitting by designation.
denying his application for asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”). We deny the petition.

      1.     Substantial evidence supported the BIA’s conclusion that Singh did not

show past persecution or a well-founded fear of future persecution. See 8 U.S.C.

§ 1101(a)(42)(a).

      a. A petitioner who has demonstrated past persecution on account of a

protected ground is entitled to a rebuttable presumption of future persecution.

Velasquez-Gaspar v. Barr, 976 F.3d 1062, 1064 (9th Cir. 2020). The “key question”

in determining whether Singh has shown past persecution is “whether, looking at the

cumulative effect of all the incidents that a Petitioner has suffered, the treatment he

received rises to the level of persecution.” Gormley v. Ashcroft, 364 F.3d 1172,

1176–77 (9th Cir. 2004) (cleaned up). Singh never suffered physical harm, nor was

he arrested. See Sharma v. Garland, 9 F.4th 1052, 1061 (9th Cir. 2021). And police

never threatened to harm Singh or his family. The beating of Singh’s friend by

police does not compel a finding of past persecution. See Nagoulko v. INS, 333 F.3d

1012, 1017 (9th Cir. 2003).

      b.   To establish an objectively reasonable fear of future persecution, a

petitioner must present “credible, direct, and specific evidence in the record.” Id. at

1016 (quoting Duarte de Guinac v. INS, 179 F.3d 1156, 1159 (9th Cir. 1999)). That

police demanded money from Singh’s friend and visited his mother, without


                                          2
indicating why they are interested in Singh, does not compel the finding that Singh

will face persecution if he returns to India.1

      2.      Substantial evidence supported the BIA’s denial of CAT relief. See

Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir. 2001). Singh’s speculation that

police will harm him on return, his mother’s interactions with police, and the

documentary evidence do not compel the conclusion that he is more likely than not

to be tortured if removed. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th

Cir. 2010).

      PETITION DENIED.




1
      Singh also points to reports from the Immigration and Refugee Board of
Canada to support his claim, but those reports were not before the IJ and the BIA
did not have to consider them. See 8 C.F.R. § 1003.1(d)(3)(iv). In any event, the
reports do not compel the finding that Singh will face persecution.

                                           3